Citation Nr: 1205429	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  07-36 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a compensable rating for residuals of calcaneal stress fracture, left heel.

2.  Entitlement to a compensable rating for residuals of calcaneal stress fracture, right heel.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967 and from May 1973 to May 1976.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which in pertinent part denied compensable ratings for residuals of calcaneal stress fracture, left heel and residuals of calcaneal stress fracture, right heel.

The Veteran presented testimony before a decision review officer at the RO in December 2008.  A transcript of the hearing is of record.

In February 2010, the Board remanded the case for further action by the originating agency.  The case has been returned to the Board for further appellate action.

The Board also notes that in the February 2010 remand, the issue of entitlement to service connection for bilateral pains and cramps in the legs and/or knees, due to service-connected bilateral foot disabilities was referred to the RO for appropriate action.  The record still does not reflect that this issue has been considered by the RO.  Accordingly, it is again referred to the RO for appropriate action.

The Board also notes that additional VA medical records, which have not been considered by the RO have been added to the record.  The AOJ will have an opportunity to consider these records while the appeal is being considered on remand.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

The most recent VA examination in connection with the Veteran's service-connected left and right foot disabilities was conducted in December 2008.  Evidence of record indicates that the Veteran's disabilities may have increased since that examination.  In this regard, the Board notes that in the January 2010 Informal Hearing Presentation, the Veteran's representative indicated that the Veteran claimed that both his feet had increased in severity, causing him to experience continuous pain, and required the use of a cane and special orthopedic shoes.  May 2009 outpatient treatment records from the VA Medical Center in Marion, Indiana (Marion VA) show that the Veteran was fitted with orthotic shoes.  In a June 2011 statement, the Veteran reported that he had severe foot pain ,which prevented him from working.  Dr. RT noted in a May 2010 statement that the Veteran reported that his bilateral foot pain prevented him from performing daily activities.  In an August 2011 statement, the Veteran reported that his foot pain prevented him from participating in outdoor activities, and caused sleep deprivation and a lack of mobility.  During outpatient treatment at the Marion VA in August 2011, the Veteran reported that his foot pain was at a level of 12/10.  He also reported that he could not walk very far or stand for prolonged periods of time, and that he could not drive due to foot cramping.
VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

In accordance with the Board's February 2010 remand, the Veteran was afforded his most recent VA examination in March 2010.  However, the examiner was not requested to, and did not, assess the severity of his service-connected right and left foot stress fractures.  Given the evidence of increased symptomatology, a new VA examination is warranted to determine the current severity of his residuals of a calcaneal stress fracture, left heel, and residuals of a calcaneal stress fracture, right heel.  

In his August 2011 statement, the Veteran also reported that he was seen by his VA podiatrist every ninety days.  The Board notes that the claims file does not contain any treatment records dated after August 2011.  The procurement of potentially pertinent medical records referenced by the Veteran is required.  See 38 C.F.R. § 3.159(c)(2).

The Court has held that TDIU is an element of all appeals of an initial or increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2011).  
Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2011) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

In this case the Veteran has satisfied each of these requirements.  The Veteran has repeatedly reported that his disabilities prevent him from working.  See August 2011 and June 2011 statements from the Veteran and December 2008 RO hearing transcript.  Also, as noted above, Dr. RT noted in his May 2010 statement that the Veteran was unable to perform daily activities due to foot pain.  The Board assumes that daily activities would include working.  Furthermore, in June 2011, the Veteran submitted a supplemental claim for a total disability rating based on individual unemployability.  During his October 2006 VA examination, the Veteran reported that he was working part-time.  In a December 2007 statement, he reported that he was receiving Social Security Administration (SSA) benefits.  SSA records show that the Veteran was determined to be disabled since December 2006, due to vertigo and affective disorders.  Accordingly, the Board finds that the Veteran stopped working sometime between October 2006 and December 2007.


The Court has held that in the case of a claim for TDIU, the duty to assist requires that VA obtain an examination which includes an opinion on what effect the appellant's service-connected disability has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  The December 2008 VA examiner noted that the Veteran's bilateral foot disability had no effect on his usual occupation.  However, as noted above, the record reflects that the Veteran was not working at that time.  The examiner did not provide an opinion as to whether the Veteran's disabilities precluded gainful employment.  The March 2010 VA examiner also failed to provide an opinion as to whether the Veteran's bilateral foot disabilities precluded gainful employment.  There is no other competent opinion otherwise of record.

The Veteran is advised that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2011).

Accordingly, the case is REMANDED for the following action:

1.  The RO should also obtain any outstanding VA medical records dated from August 2011 to the present.

2.  Then afford the Veteran a VA examination to evaluate the current severity of his residuals of calcaneal stress fractures of the left and right feet.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report or in an addendum.

All manifestations of the left and right foot disabilities should be set forth, and the examiner should report examination findings to allow for application of Diagnostic Code 5284, and discuss the current level of severity of the disabilities, including whether symptoms are moderate, moderately severe, or severe.

The examiner should also provide an opinion as to whether the service connected disabilities would preclude the Veteran from maintaining employment for which his education and occupational experience would otherwise qualify him.

A complete rationale should be given for all opinions and conclusions expressed.

3.  The agency of original jurisdiction (AOJ) should adjudicate the issue of entitlement to TDIU.  If the Veteran does not meet the percentage requirements for TDIU, extraschedular consideration should be accomplished in accordance with 38 C.F.R. § 4.16(b) (2011).

4.  If any benefit sought on appeal is not granted, a supplemental statement of the case should be issued.  The case should be returned to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


